An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SUPREME Guam

NEVADA

(:1) mm 

   
    

IN THE SUPREME COURT OF THE STATE OF NEVADA

   

No. 68947

   

AARON SAMUEL (SLACK,
Appellant,

VS.
THE STATE OF NEVADA, 
Respandenlz.

    
     
 
 

GREER DISMISSING APPEAL

  
    

This is a pro se appeal from an order denying motion for

First Judicial District Court. Carson

   

disqualiﬁcation 0f district judge.
City; J ames Todd Russell, Judge.

Because no statute or court rule permits an appeal from the

    
    

aforementioned. decisieng we lack jurisdiction. Castillo v. State 106 Nev.
349, 352, 792 P.2d 1133, 1135 (1990). Accordingly, we
ORDER this appeal DISMISSED,

 
     
   

       
 

Paﬁgguilm'e Q
Qi/ﬂ, J. , e 7 km J.
Douglas Cherry

    
     

cc: Han. James Tedd Ruseell, District Judge
Aaron Samuel Clack
Attorney GeneralfCareon City
Carson City District Attorney

Carsan City Clerk